OPINION
After an extensive trial, a jury found Stella Y. Moore guilty of the offense of arson.  She was ultimately sentenced to five years of community control.  Moore filed a notice of appeal, and in due course, her appointed appellate counsel filed an  Anders brief, alleging that after thoroughly examining the record and the law, he concluded that there were no meritorious issues for appeal.
On February 12, 2002, we informed Moore of the fact that her counsel had filed an Anders brief and granted her sixty days from that date to file her pro se brief, if any.
No such pro se brief has been filed.
We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
The judgment appealed from is affirmed.
FAIN, J. and GRADY, J., concur.